Opinion of the Court by
Judge Robertson:
The consolidation of the different motions for quashing the same sale for the same causes was clearly proper.
On the merits there is more difficulty. The record before us presents a crude preparation hardly intelligible with judicial confidence. But it seems to authorize the deduction that the land 'was sold to satisfy three executions, one of which was levied by the jailer in April and afterwards levied in September by the sheriff who made the sale. And, on this most probable status of the case, the sale was illegal and void, because the sheriff bad no authority under the jailer’s levy, and bis own levy was after the return day of that execution, and therefore that levy and the sale *157under it were void, and consequently more land was sold than was necessary.

Thompson & Kellar, for appellant.


C. A. Hardin, Durham & Jacobs, for appellee.

Wherefore, on this ground, the judgment dismissing the motions was apparently erroneous, and is therefore reversed, and the cause remanded for further proceedings.